Title: To Thomas Jefferson from Mary Jefferson Eppes, 21 June 1802
From: Eppes, Mary Jefferson
To: Jefferson, Thomas


            Eppington June 21st [1802]
            My little son & myself have both been very sick since I wrote to you last My Dear Papa. we are now however getting better tho’ he is still very far from being well, his indisposition proceeded from mine I believe & cutting teeth together, which occasion’d constant fevers & have reduced him extremely, & perhaps nursing him in my weak state of health made me worse for I had only slight tho constant fevers on me & my stomack at last so weak that nothing that I took remained on it. change of air & bark tho’ have been allready of great service to me, for my dear mother hearing of my sickness went down, & continued with us, tho to her extremely inconvenient at that time, till I was able to bear the journey up with her; I have kept Crity with me in consequence of it my Dear Papa she should have gone up otherwise in may but I was not well enough to undertake changeing his nurse, I am very much in hopes now that he will mend daily as we have procured a healthy nurse for him till I am stronger. I recieved a letter from my sister the other day mentioning they were all well & that she expected to go on to you in this month. I am afraid tho’ she will put it off ’till the visit be hardly worth making.
            I have been very uneasy about the measles as it is said to be in that neighbourhood & am very anxious to hear from there, I should dread it infinitely more than the whooping cough for Francis & the dear children, through you my dear Papa I hope to hear something of it for my sister writes so seldom that I should hardly hear from her again if she was to remain there ’till I saw her. Mr Eppes will finish his harvest to morrow & after that is over there will be nothing to prevent our going up, should it be necessary sooner than we intended. Adieu my Dear Papa I received the books & am very much obliged to you for them believe me with the tenderest affection yours ever
            M Eppes
           